internal_revenue_service number release date index number ---------------------------------------- ------------------------------------- --------------------------------------------- ------------------------------------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------------------------------------------- - telephone number ---------------------- refer reply to cc tege eoeg eo3 plr-134198-16 date date legend college ------------------------ trust --------------------------------------------------------------------- dear ------------ this letter responds to a letter from your authorized representative dated date and subsequent correspondence requesting a ruling that the issuance of units from college to trust the making or receipt of payments with respect to the units and the redemption of units all as described in this ruling letter will not generate unrelated_business_taxable_income to college college represents the facts as follows facts college is an educational_institution recognized as a tax-exempt_organization described in sec_501 and sec_170 of the internal_revenue_code college’s trustee committee on investment working with a consultant and investment managers has the responsibility for managing college’s pooled endowment the endowment the investment objective of the endowment is to provide a growing stream of income to support college’s programs while at the same time preserving the purchasing power of the endowment trust is a charitable_remainder_unitrust described in sec_664 under the terms of the trust agreement trust’s donor and his wife are entitled to an annual payout of a unitrust_amount equal to a percentage of the net fair_market_value of trust’s assets upon the deaths of donor and his wife the remainder_interest in trust will be distributed to college as the remainder beneficiary the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-134198-16 college is the sole trustee and in that capacity is the legal owner of the assets of the trust college does not and will not charge any fee for management of trust however it may recover its actual costs of administering trust as a charge against trust presently trust’s assets are managed by an outside investment firm trust’s returns generally have been lower than the returns on college’s endowment as trustee and remainder beneficiary college wants to achieve greater economies of scale in the management of trust’s assets a potentially higher and more stable investment return for trust and increased diversification of trust’s investments to this end college intends to enable trust to participate indirectly in the return on college’s endowment in lieu of a partnership or a direct commingling college proposes to create a contractual obligation pursuant to which college will issue a contract right to trust for its endowment units units the value of the units both at the time of acquisition and at the time of redemption will be based on the value of all underlying investment_assets held in the endowment the value of each unit will equal the value of the endowment divided by the number of outstanding units each unit will give trust a contractual right to receive periodic_payments equal to the number of units owned multiplied by the same spending rate that college establishes for the endowment allowing trust to receive an investment return equal to that of the endowment distributions will be made at least quarterly trust will be able to choose either to reinvest part of a distribution in additional units or to redeem units depending on trust’s cash requirements for meeting its minimum distribution trust will treat payouts to its beneficiaries up to the endowment spending amount as ordinary_income regardless of the character of the underlying income of the endowment whether capital_gain ordinary_income or return_of_capital and regardless of whether the payout by trust is made entirely from distributions of income or in part from redemption of units the units will give trust a contractual right to receive periodic_payments from the endowment as determined by college but no interest whatsoever in the underlying investment_assets of the endowment or with respect to other trusts also invested in units with respect to the endowment except for the right to review the payout computation trust will have no power or right of any kind to control direct supervise recommend or review college’s business activities operations or decisions with respect to the endowment trust will not have the right to veto or opt_out of any of the underlying endowment investments the proposed contract provides that with respect to the issuance of units college is neither a partner nor an agent of trust trust will not be liable for any cost expense or payment incurred or due by college or for which college is liable or responsible relating to the endowment or the underlying endowment assets college will indemnify and hold trust harmless from and against any liability arising out of any_action or inaction by college with respect to the endowment or the underlying assets college also will pay any_tax owed on unrelated plr-134198-16 business taxable_income earned by the endowment’s portfolio while college will not charge any fee for managing trust’s assets college may recover its actual costs of managing the endowment as a charge against the endowment which will decrease the value of all the endowment units including trust’s units college also may recover its actual costs of administering trust as a charge against trust trust is representative of a number of charitable_remainder annuity trusts and charitable_remainder unitrusts with respect to which college has and will have the sole charitable_remainder interest and for which college is and will be the trustee college plans to make units available to these other trusts on the same terms as described in this letter for trust including that it will not assess a fee for the services it provides to any of these trusts but may recover its costs law and analysis sec_501 provides that entities organized and operated exclusively for charitable educational scientific and certain other purposes generally are exempt from federal_income_tax however sec_511 imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 sec_512 defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in sec_512 sec_513 defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its exempt_purpose or function sec_513 provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services an activity does not lose its identity as a trade_or_business merely because it is carried on within a larger aggregate of similar activities or within a larger complex of other endeavors which may or may not be related to the exempt purposes of the organization sec_1_513-1 provides that income of an exempt_organization subject_to the tax imposed by sec_511 is included in its gross_income in the computation of unrelated_business_taxable_income if it is income from a trade_or_business such trade_or_business is regularly carried on by the organization and the conduct of such trade_or_business is not substantially related other than through the production of funds to the organization’s performance of its exempt functions plr-134198-16 sec_1_513-1 provides that for purposes of sec_513 the term trade_or_business has the same meaning it has in sec_162 and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services revrul_69_528 1969_2_cb_127 describes an organization that was formed to provide investment services on a fee basis exclusively to organizations exempt under sec_501 the organization received funds from unrelated exempt_organizations and invested the proceeds in stocks reinvested the income and realized appreciation and upon request liquidated a participant’s interests and distributed the proceeds to the participant the service held that providing investment services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the service further held that the activity would constitute an unrelated_trade_or_business even if the services were regularly provided by one tax-exempt_organization for other tax-exempt organizations college’s situation is distinguishable from the entity described in revrul_69_528 which provided investment services on a regular basis for a fee college will not charge any fees for managing trust’s assets it will only recover the actual costs of managing its endowment as a charge against the endowment and any actual costs of administering trust as a charge against trust college will receive no income from providing management services to trust accordingly college’s services provided under the contractual arrangement as represented will not generate any income that could be characterized as unrelated_business_taxable_income within the meaning of sec_513 conclusion based solely on the facts and representations submitted we rule that the contractual arrangement described herein under which college will issue units to trust make payments on the units and be reimbursed to cover costs allocable to the management of the endowment or administration of the trust will not generate unrelated_business_taxable_income to college the same result will occur with respect to the issuance of any other endowment units to any other charitable_remainder_trust or charitable_remainder_unitrust with respect to which college has and will have the sole charitable_remainder interest for which college will be the trustee and to which college makes units available on the same terms as described in this letter for trust including that it will not assess a fee for managing its endowment or for the administrative services it provides as trustee the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an individual with authority to bind the taxpayer this office has not verified any of plr-134198-16 the material submitted in support of the request for rulings and such material is subject_to verification on examination this letter does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections specifically described and except as expressly provided in this letter no opinion is expressed or implied concerning the tax consequences of any aspects of any transaction or item_of_income discussed or referenced in this letter because it could help resolve questions concerning federal_income_tax status this letter should be kept in college’s permanent records a copy of this letter must be attached to any_tax return to which it is relevant alternatively if college files a return electronically this requirement may be satisfied by attaching a statement to the return that provides the date and control number of this letter this letter will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see the enclosed notice notice of intention to disclose a copy of this letter showing the deletions that we intend to make on the version that will be made available to the public is attached to the notice if college disagrees with our proposed deletions it should follow the instructions in notice this ruling letter is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent by anyone else in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading sincerely mike repass senior technician reviewer tege associate chief_counsel cc
